848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth L. THOMPSON, Plaintiff-Appellant,v.OLYMPIC STAIN COMPANY, John Paramenter, and Keith Conners,Defendants- Appellees.
No. 87-6186.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment sua sponte dismissing, as frivolous, his civil rights action filed under 42 U.S.C. Sec. 1985.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the district court's judgment dated July 1, 1987 for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.